Exhibit 99.5 Coffey Mining Pty Ltd Table of Contents 1 Summary 1 1.1 Introduction 1 1.2 Location 1 1.3 Ownership 1 1.4 Geology 1 1.5 Mineralisation 1 1.6 Project Status 2 1.7 Resources 2 1.8 September 2011 Prefeasibility Study 3 1.9 Mineral Reserves 4 1.10 Conclusions 4 1.11 Recommendations 4 2 Introduction 5 2.1 Scope of the Report 5 2.2 Site Visit 5 2.3 Principal Sources of Information 6 2.4 Participants 6 2.5 Independence 7 2.6 Abbreviations 7 3 Reliance on Other Experts 9 4 Property Description and Location 10 4.1 Background Information on Ghana 10 4.2 Project Location 12 4.3 Land Area 12 4.4 Mining Claim Description, Agreements and Encumbrances 13 4.5 Environmental Liabilities 16 4.6 Permitting 16 5 Accessibility, Climate, Local Resources, Infrastructure and Physiography 17 5.1 Access 17 5.2 Physiography and Climate 17 5.3 Local Resources and Infrastructure 17 6 History 18 6.1 Ownership and Exploration History 18 6.2 Resource and Reserve History 18 7 Geological Setting and Mineralisation 19 7.1 Regional Geology 19 7.2 Project Geology 20 7.3 Mineralisation 24 8 Deposit Types 26 9 Exploration 27 9.1 Soil Sampling Program 27 9.2 Geophysical Programs 27 Esaase Gold Project, Ghana - MINEWPER00680AH 43-101 Technical Report - 4 November 2011 Coffey Mining Pty Ltd 10 Drilling 31 10.1 Introduction 31 10.2 Drilling Procedures 31 Accuracy of Drillhole Collar Locations 31 Downhole Surveying Procedures 31 Reverse Circulation Drilling Procedures 32 Diamond Drilling Procedures 32 10.3 RC and Core Sampling Procedures 32 10.4 Summary Results 32 10.5 Drilling Orientation 34 10.6 Accuracy and reliability of results 34 10.7 Topographical Control 34 11 Sample Preparation, Analyses and Security 35 11.1 RC Sampling and Logging 35 11.2 Diamond Core Sampling and Logging 35 11.3 Sample Recovery 36 11.4 Sample Quality 36 11.5 Sample Security 36 11.7 Sample Preparation and Analytical Procedure 37 Transworld Tarkwa 37 SGS Tarkwa 37 ALS Kumasi 37 11.8 Quality Control Procedures 38 Keegan 38 SGS Tarkwa 38 Transworld Tarkwa 39 ALS Kumasi 39 11.9 Quality Control Analysis 39 Transworld Laboratory, Tarkwa 40 SGS Laboratory, Tarkwa 43 ALS Laboratory, Kumasi 43 Keegan QAQC 47 11.10 Bulk Density Determinations 48 11.11 Adequacy of Procedures 49 11.12 QAQC Conclusions 49 12 Data Verification 50 13 Mineral Processing and Metallurgical Testing 51 13.1 Metallurgical Testing 51 Testwork History 51 Mineralogy 51 Metallurgical Testwork 52 Process Flowsheet 61 14 Mineral Resource Estimates 63 14.1 Database Validation 65 14.2 Geological Interpretation and Modelling 65 Mineralisation Interpretation 66 Weathering Interpretation 66 14.3 Compositing 68 Esaase Gold Project, Ghana - MINEWPER00680AH 43-101 Technical Report - 4 November 2011 Coffey Mining Pty Ltd 14.4 Statistical Analysis 68 14.5 High Grade Outlier Analysis 76 14.6 Variography 77 Introduction 77 Esaase Gold Deposit Variography 77 Zone 100 78 Zone 200 78 Zones 300 to 500 82 14.7 Block Modelling 84 Introduction 84 Block Construction Parameters 84 14.8 Grade Estimation 85 Introduction 85 The Multiple Indicator Kriging Method 85 14.9 Estimation Parameters 88 Multiple Indicator Kriging Parameters 88 Ordinary Kriging Parameters 88 Estimate Validation 88 14.10 Change of Support 90 14.11 Resource Classification 90 14.12 Resource Reporting 92 14.13 Discussion 93 15 Mineral Reserve Estimates 94 15.1 Introduction 94 15.2 CIM Definition of Mineral Reserves 94 15.3 Economic Criteria 95 15.4 Mineral Reserve Summary 96 15.5 Discussion 97 16 Mining Methods 99 16.1 Introduction 99 16.2 Geotechnical Review 99 Pit Slope Assessment 99 Excavation Characteristics 16.3 Hydrological and Hydrogeological Review 16.4 Proposed Mining Operations Introduction Open Pit Work Roster Bench Height Drill and Blast Load and Haul Stockpiling and Reclaiming Pit Dewatering and Drainage Grade Control 16.5 Pit Optimisation Introduction Whittle Four X Optimisation Methodology Pit Optimisation Input Parameters Mining Dilution and Recovery Revenue Parameters Esaase Gold Project, Ghana - MINEWPER00680AH 43-101 Technical Report - 4 November 2011 Coffey Mining Pty Ltd Overall Pit Slopes Input Summary Pit Optimisation Results Sensitivity Analysis 16.6 Mine Design Introduction Pit Design Parameters 16.7 Pit Staging Introduction Pit Staging Description Pit Optimisation versus Final Design 16.8 Waste Dump Design Introduction Environmental Waste Dump Designs 16.9 Site Layout 16.10 Mine Production Scheduling Scheduling Constraints Pit Staging Mine Schedule 16.11 Equipment Selection Mining Fleet Selection Drills Excavators Trucks Ancillary Equipment Mining Fleet Summary 17 Recovery Methods 17.1 Introduction 17.2 Process Flowsheet 17.3 Process Plant Operating Schedule 17.4 Process Description and Equipment Selection Primary Ore Crushing and Stockpile Grinding and Classification Gravity Concentration Rougher Spiral Circuit Concentrate Regrind Pre-Leach Thickener Carbon in Leach (CIL) Carbon Elution and Gold Recovery Cyanide Detoxification 17.5 Process Materials Reagents Other 17.6 Services and Water Raw Water Fire Water Potable Water Treated Water Cooling Water Process Water Esaase Gold Project, Ghana - MINEWPER00680AH 43-101 Technical Report - 4 November 2011 Coffey Mining Pty Ltd Mill Area Event Pond Cyanide Event Pond Plant and Instrument Air Sewage 18 Project Infrastructure 18.1 Introduction 18.2 Project Logistics 18.3 Roads General Access Strategy Local Public Roads Project Site Roads 18.4 Earthworks Bulk Earthworks Topsoil Removal, Stockpiling and Respreading 18.5 Site Buildings and Facilities Administration Process Plant Mine Services Area Miscellaneous Facilities 18.6 Power Supply and Distribution Construction Power Permanent Power Power Distribution 18.7 Water Supply Site Water Management Potable Water 18.8 Tailings Storage Facility Design Criteria Location Options Location Selection Tailings Testwork 18.9 Accommodation Existing Accommodation Construction Accommodation Accommodation for Operations 18.10 Communications On Site Off Site 19 Market Studies and Contracts 20 Environmental Studies, Permitting and Social or Community Impact 20.1 Introduction 20.2 Ghanaian Legislation and Guidelines Environmental and Social Minerals and Mining Compensation Health, Safety and Labour 20.3 International Guidelines Equator Principles International Finance Corporation Guidelines Esaase Gold Project, Ghana - MINEWPER00680AH 43-101 Technical Report - 4 November 2011 Coffey Mining Pty Ltd World Health Organisation Guidelines International Cyanide Management Code 20.4 Project Permitting Process Environmental Permit Mining Lease Permitting Schedule 20.5 Biophysical Surveys Meteorology Hydrology Hydrogeology Water Quality Characterisation of Mined Materials Tailings Supernatant Characterisation Other Biophysical Baseline Surveys 20.6 Socio-economic Surveys Traditional Ownership of Land Population Cultural Heritage and Archaeology Other Socio-economic Surveys 20.7 Environmental and Social Management System Planning and Management Stakeholder Engagement 20.8 Land Access 20.9 Community Development Keegan Community Development Committee (KCDC) Community Development Opportunities 20.10 Rehabilitation and Closure 21 Capital and Operating Costs 21.1 Capital Costs Project Capital Cost Summary Estimate Currency and Base Date Initial Capital Cost Estimate by Area Deferred and Sustaining Capital Cost Mine Closure Cost Contingency 21.2 Operating Costs Introduction Project Operating Cost Summary Mining Costs Process and Administration Costs Organisational Structure 22 Economic Analysis 22.1 Introduction 22.2 Project Cashflow Summary 22.3 Project Financial Measures Summary 22.4 Royalty, Tax and Depreciation Royalty Tax Depreciation 22.5 Annual Cashflow Summary Esaase Gold Project, Ghana - MINEWPER00680AH 43-101 Technical Report - 4 November 2011 Coffey Mining Pty Ltd 22.6 Sensitivity Analysis 22.6.1 Spider Diagrams 22.6.2 Tornado Diagrams 22.6.3 Gold Price 23 Adjacent Properties 24 Other Relevant Data and Information 25 Interpretation and Conclusions 25.1 Summary 25.2 Risk and Opportunities 25.2.1 Introduction 25.2.2 Project Risks 25.2.3 Project Opportunities 25.3 Project Implementation 26 Recommendations 26.3 EIS and Project Permitting 26.4 Preparation for Project Implementation 27 References 28 Date and Signature Page Esaase Gold Project, Ghana - MINEWPER00680AH 43-101 Technical Report - 4 November 2011 Coffey Mining Pty Ltd List of Tables Table 1.7_1 - Summarised Resource Statement 3 Table 2.6_1 - List of Abbreviations 8 Table 10.1_1 - Summary Drilling Statistics 31 Table 10.4_1 - Drilling and Sampling Statistics 32 Table 11.9.1_1 - TWL Laboratory Standards 42 Table 11.9.1_2 - Blind Standards - TWL 42 Table 11.9.2_1 - SGS Laboratory Standards 44 Table 11.9.2_1 - Blind Standards - SGS 44 Table 11.2.3_1 - ALS Laboratory Standards 45 Table 11.9.3_1 - Blind Standards - ALS 46 Table 13.1.3_1 - Summary Comminution Testwork 55 Table 13.1.4_1 - Summary Process Design Criteria 62 Table 14_1 - Summary Resource Statement (December 2007) 63 Table 14_2 - Summary Resource Statement (April 2009) 64 Table 14_3 - Summary Resource Statement (April 2009) 64 Table 14.4_1 - RC vs Drillcore Summary Statistics 69 Table 14.4_2 - Domain Composite Statistics (Au g/t) 69 Table 14.4_3 - Density Summary Statistics 75 Table14.4_4 - Indicator Class Means 75 Table 14.5_1 - Outlier Analysis - Au ppm 76 Table 14.6.3_1 - Zone 100: Variogram Models 79 Table 14.6.4_1 - Zone 200: Variogram Models 81 Table 14.6.5_1 - Variogram Models - Zones 300 to 500 83 Table 14.7.2_1 - Block Model Construction Parameters 84 Table 14.9.1_1 - MIK Sample Search Parameters 89 Table 14.9.2_1 - OK Sample Search Parameters 89 Table 14.10_1 - Variance Adjustment Ratios 90 Table 14.11_1 - Confidence Levels of Key Criteria 91 Table 14.12_1 - Grade Tonnage Report 92 Table 14.12_2 - Grade Tonnage Report by Domain 93 Table 15.3_1 - Source Economic Criteria used for Mineral Reserve Determination 95 Table 15.3_2 - Summary Economic Criteria used for Mineral Reserve Determination 96 Table 15.4_1 - Summary Mineral Reserve Estimate 97 Table 16.2.1_1 - Slope Geometry Recommendations 99 Table 16.4.4_1 - Drill and Blast Parameters Table 16.5.7_1 - Summary Whittle Four-X Input Parameters Table 16.5.9_1 - Summary Whittle Four-X Pit Optimisation Results Table 16.6.2_1 - Pit Design Parameters Esaase Gold Project, Ghana - MINEWPER00680AH 43-101 Technical Report - 4 November 2011 Coffey Mining Pty Ltd Table 16.7.2_1 - Summary Staged Pit Design Material Breakdown Table 16.7.3_1 - Comparison Pit Design vs Whittle Shell Table 16.10.3_1 - Summary Mine Production Schedule Table 16.11.1_1 - Open Pit Mining Equipment Supplier Equipment Options Table 16.11.2_1 - Drill Specifications Table 16.11.3_1 - Excavator Productivity Calculation Table 16.11.4_1 - Number of Excavator Passes versus Truck Size Table 16.11.4_2 - Truck Specifications Table 16.11.5_1 - Summary Main Ancillary Equipment Table 16.11.6_1 - Summary Mining Fleet Requirements Table 18.8.2_1 - Capital Cost for TSF Options Table 18.8.4_1 - Summary Tailings Laboratory Tests Table 20.6.2_1 - 2009 Projected Population for Catchment Area Communities Table 21.1.1_1 - Summary Total Capital Cost Estimate Table 21.1.3_1 - Summary Capital Cost Estimate by Area Table 21.2.2_1 - Summary Operating Cost Table 21.2.3_1 - Summary Earthmoving Cost by Activity Table 21.2.4_1 - Summary Process and Administration Cost Table 21.2.5_1 - Personnel Breakdown Table 22.1_1 - Project Production Summary Table 22.2_1 - Project Cashflow Summary Table 22.3_1 - Project Financial Measures Summary Table 22.5_1 -Annual Process plant Production Schedule Summary Table 22.5_2 -Annual Cashflow Summary Table 1.1 - Tornado Sensitivity Analysis Inputs and Variation Range Table 22.6.3_1 - Project Sensitivity to Gold Price Table 25.2.2_1 - Summary Project Risks Table 25.2.3_1 - Summary Project Opportunities Table 25.3_1 - Project Implementation Milestone Dates Table 26.5_1 - Esaase Project Proposed Eight Month Budget Table 27_1 - Summary of Experts Esaase Gold Project, Ghana - MINEWPER00680AH 43-101 Technical Report - 4 November 2011 Coffey Mining Pty Ltd List of Figures Figure 4.2_1 - Location of Esaase Concession SW Ghana 12 Figure 4.3_1 - Esaase Gold Project Licence Boundaries 14 Figure 7.1_1 - Southwest Ghana Geology 20 Figure 7.2_1 - Map of Esaase Concession 21 Figure 7.2_2 - Core Photos of Lithology Types from the Esaase Deposit 21 Figure 7.2_3 - Schematic Structural Model for the Esaase Deposit and Vicinity 23 Figure 7.2_4 - Typical Weathering Profile at the Esaase Project Looking North 24 Figure 7.3_1 - Example of Folded and Broken Early Veins 25 Figure 7.3_2 - Example of Sheeted Veining with Visible Gold 25 Figure 9.1_1 - Gold in Soil Thematic Map 28 Figure 9.1_2 - Gold in Soil Contour Map 29 Figure 9.2_1 - VTEM 92 metre Layered Earth Inversion 30 Figure 10.4_1 - Drillhole Collar Locations 33 Figure 10.4_2 - Drillhole Locations by Drilling Type 33 Figure 13.1.3_1 - Metallurgical Drillhole Location Plan for the Main Zone 57 Figure 13.1.3_2 - Metallurgical Drillhole Location Plan for the South Zone 58 Figure 13.1.3_3 - Metallurgical Drillhole Location Plan for the North Zone 59 Figure 14.2.1_1 - Mineralisation Interpretation SE Oblique View 67 Figure 14.2.1_2 - Mineralisation Interpretation Typical Sectional View, Zone 100 67 Figure 14.2.2_1 - Weathering Interpretation, Local Grid 9,840mN 68 Figure 14.4_1 - Log Histogram and Probability Plot Zone 100 70 Figure 14.4_2 - Log Histogram and Probability Plot Zone 200 71 Figure 14.4_3 - Log Histogram and Probability Plot Zone 300 72 Figure 14.4_4 - Log Histogram and Probability Plot Zone 400 73 Figure 14.4_5 - Log Histogram and Probability Plot Zone 500 74 Figure 14.6.3_1 - Zone 100 Grade Variogram 80 Figure 14.6.4_1 - Zone 200 Grade Variogram 82 Figure 16.2.1_1 - Overview Geotechnical Zones and Major Structures Figure 16.3_1 - Overview Hydrogeological Domains Figure 16.7.2_1 - Plan View of the Final Pit Design Figure 16.7.2_2 - Plan View of the Pit Stages in relation to the Final Pit Design Figure 16.7.2_3 - Cross Section of the Pit Stages in relation to the Final Pit Design Figure 8.5.3_1 - Plan View Waste Dump Designs Figure 16.9_1 - Overall Site Layout Figure 16.10.3_1 - Summary Mining Schedule Figure 16.10.3_2 - Summary Mill Feed Processed by Year Figure 16.10.3_3 - Material Movement by Pit Stage and Period Figure 16.10.3_4 - Mine Progress - End of Year 1 Esaase Gold Project, Ghana - MINEWPER00680AH 43-101 Technical Report - 4 November 2011 Coffey Mining Pty Ltd Figure 16.10.3_5 - Mine Progress - End of Year 5 Figure 16.10.3_6 - Mine Progress - End of Mine Life Figure 17.2_1 - Process Plant Flowsheet Figure 18.1_1 - Project Site Layout Figure 18.8.2_1 - Overview TSF Options Figure 20.4.3_1 - Project Permitting Schedule Figure 20.5.2_1 - Overview of the Bonte-Gyeni River Catchment and Water Quality Monitoring Locations Figure 21.2.5_1 - Organisation Chart Figure 22.6_1 - Summary Project Sensitivity - IRR Figure 22.6_2 - Summary Project Sensitivity - NPV Figure 22.6.2_1 - Tornado-Type Sensitivity Diagram for Variable Ranges of Sensitivity on Project IRR Figure 22.6.2_2 - Tornado-Type Sensitivity Diagram for Variable Ranges of Sensitivity on Project NPV List of Appendices Appendix A - QAQC Analysis Appendix B - Variography Appendix C - Grade Tonnage Reporting Appendix D - Drillhole Twin Analysis Esaase Gold Project, Ghana - MINEWPER00680AH 43-101 Technical Report - 4 November 2011 Coffey Mining Pty Ltd 1 SUMMARY 1.1 Introduction Coffey Mining Pty Ltd (Coffey Mining) and Lycopodium Minerals Pty Ltd (Lycopodium) were commissioned by Keegan Resources Incorporated (Keegan) to prepare an Independent Technical Report on the Esaase Gold Project (the Project) in the country of Ghana, West Africa, in order to provide a summary of the Pre-Feasibility Study (PFS) that was completed in September 2011. The PFS was based on an update of the Mineral Resources as of 1st August 2011. This technical report supersedes other technical disclosures previously made by Keegan, namely the previous resource estimate (February, 2011) and the Preliminary Economic Analysis (May 2010). This report complies with disclosure and reporting requirements set forth in the National Instrument 43-101, Companion Policy 43-101CP, and Form 43-101F1. 1.2 Location The Project is located in southwest Ghana, West Africa, approximately 35km southwest of the regional capital Kumasi. Travel time between Kumasi and Esaase is approximately one hour by car. The concession is reached by tarred and secondary lateritic roads. 1.3 Ownership The Project mining leases and Exploration Concessions on which it is based are owned 100% by Keegan Resources Ghana, a fully owned subsidiary of Keegan. The Government of Ghana retains the right to take a 10% free carried interest in the Project under Section 8 of the Ghanaian Mining Act. The Lease is also subject to a 5.0% royalty on gold production owed to the Government of Ghana as well as a 0.5% royalty owed to the Bonte Liquidation Committee. 1.4 Geology The Project area contains a system of gold-bearing quartz veins hosted by tightly folded Birimian-age sedimentary rocks. This package includes shale, siltstones, and lesser feldspathic sandstones. The Esaase mineralisation is defined by a distinctive structural boundary that divides the more deformed, altered and mineralised siltstone/shale unit in the hanging wall from the more massively bedded sandstone in the footwall. All rocks in the siltstone/shale package are moderately to strongly folded and foliated with shale generally displaying better development of foliation than siltstone. 1.5 Mineralisation The mineralised quartz veins are syn-kinematic to post-kinematic, forming as sets of sub- vertical and horizontal to gently dipping veins. The syn-kinematic veins are folded about the dominant axial plane cleavage. Esaase Gold Project, Ghana - MINEWPER00680AH 43-101 Technical Report - 4 November 2011
